Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant agreed to cancel “the First Action Interview” as requested in the request filed on 09/21/2020.
Objected Informalities
The disclosure is objected to because of the following informalities:
In The Claims
Claim 1, line 2, “drift region” should be -- drift zone --.
Claim 1, line 6, “connected the housing” should be -- connected to the housing --.
Claim 1, line 15, “end positioned” should be -- end and positioned --.
Appropriate correction is required.
Rejection under 35 U.S.C. 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the drift zone" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the drift zone" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the drift zone" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the drift zone" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the drift zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the drift zone" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Rejection under 35 U.S.C. 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP (5125248B2; HITACHI LTD).
	JP (5125248B2; HITACHI LTD) discloses, in figs. 1-11, an ion-mobility spectrometer system which includes: 
Regarding claim 1:
a housing with an upstream end, a downstream end, and a drift zone 14 defined along a longitudinal axis through the housing between the upstream and downstream ends (see figs. 1, 7, 9);
a tandem ion source located at the upstream end of the housing and including:
a first ionizer 3 operatively connected the housing to supply ions at the upstream end (see figs. 1, 7, 9), and
a second ionizer 41 operatively connected to the housing to supply ions at the upstream end, wherein the first and second ionizers 3 and 41 are both situated upstream of the drift zone 14 relative to an ion flow path through the drift zone 14 (see fig. 9);
an electric field generator operatively connected to the housing to drive ions through the drift zone 14 in a direction from the upstream end toward the downstream end (see fig. 9; [0014]); and
a detector 15 mounted at the downstream end of the housing for detecting ions from the drift zone 14 reaching the detector, wherein the second ionizer 41 is a radioactive ionizer mounted to the housing at the upstream end and positioned to direct irradiated ions into the housing (see fig. 9; [0029]).
Regarding claim 2, wherein the first and second ionizers 3 and 41 are both located upstream of the electric field generator without any electric field generator between the first and second ionizers (see fig. 9).
Regarding claim 3, wherein the electric field generator includes a series of annular electrodes 11 spaced apart axially along the drift zone, with a flow path for ions defined therethrough, wherein none of the annular electrodes is located between the first and second ionizers 3 and 41 (see fig. 9).
Regarding claim 5, wherein the second ionizer 41 is a 63Ni ionizer (see fig. 9; [0029].
Regarding claim 6, wherein the 63Ni ionizer 41 is mounted in a side passage of the housing that includes a gas inlet upstream of the 63Ni ionizer (see the air is sucked from the filter 32 in [0030]), wherein the side passage meets the ion flow path in a radial direction (see fig. 4).
Rejection under 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over JP (5125248B2; HITACHI LTD) in view of CN (101413919).
	JP (5125248B2; HITACHI LTD) discloses all the features as discussed above except a photoionizer/photofragmenter mounted to the housing on an upstream side of the drift zone, positioned to direct photons axially into the housing along the longitudinal axis as recited in claim 4.
	Using the tandem ion source which includes a radioactive source and a photoionizer/photofragmenter which is mounted to the housing on an upstream side of the drift zone, positioned to direct photons axially into the housing along the longitudinal axis is considered to be obvious variation in design, since it is well known in the art that CN (101413919) discloses an ion mobility spectrometer using a tandem ion source including a radioactive source and a photoionizer/photofragmenter which is mounted to a housing on an upstream side of a drift zone and positioned to direct photons axially into the housing along the longitudinal axis (see fig. 1; [0014], [0016], [0023], [0024]), thus would have been obvious to one skilled in the art to use the photoionizer/photofragmenter mounted to the housing on an upstream side of the drift zone, positioned to direct photons axially into the housing along the longitudinal axis in the JP (5125248B2; HITACHI LTD) ion-mobility spectrometer system for analyzing a sample.
Claims 8-12 are allowable.
Claim 7 would be allowable if rewritten to overcome objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The Reasons for Allowable Subject Matter
The prior art fails to disclose an ion-mobility spectrometer system and/or method, which includes a wire grid traversing a side passage downstream of the 63Ni ionizer and connected to a power circuit as an electrode, and wherein the power circuit includes a switch for selectively activating and deactivating ion flow from the 63Ni ionizer as recited in claim 7; or selectively counteracting an ionizer with a wire grid electrode so that only a photoionizer/photofragmenter ionizes molecules as recited in claim 8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Beil et al. (2015/0129760) discloses an ion mobility system using a tandem ion source including a radioactive source and a photoionizer/photofragmenter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TUAN NGUYEN whose telephone number is (571)272-2479.  The examiner can normally be reached on Monday-Friday 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H. Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KIET T NGUYEN/Primary Examiner, Art Unit 2881